Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-13-00848-CV

                                       IN RE Samantha LOZANO

                                     Original Mandamus Proceeding 1

Opinion by: Rebeca C. Martinez, Justice
Dissenting Opinion by: Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 20, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 4, 2013, relator Samantha Lozano filed a petition for writ of mandamus and

a motion for temporary relief seeking to stay the trial of the underlying suit for modification of a

parent-child relationship order pending a ruling on the mandamus petition.                    The court has

considered the petition for writ of mandamus and is of the opinion that relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus and the motion to stay the trial in

the modification proceeding are denied. See TEX. R. APP. P. 52.8(a).


                                                        Rebeca C. Martinez, Justice




1
 This proceeding arises out of Cause No. 2010EM500779, styled In the Interest of M.A.J., A Child, pending in the
288th Judicial District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding.